Exhibit 99.3 TRECORA RESOURCES SSI CHUSEI, INC. ACQUISITION Index of Financial Statements Introduction 1 Unaudited pro forma condensed combined balance sheets as of September 30 ,2014 3 Unaudited pro forma condensed combinedincome statement for nine months ended September 30 ,2014 4 Unaudited pro forma condensed combined income statement for year ended December 31, 2013 5 Notes to unaudited pro forma condensed combined financial statements 6 TRECORA RESOURCES PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION (UNAUDITED) INTRODUCTION As described elsewhere in this Current Report on Form 8-K/A, on October 1, 2014 Texas Oil & Chemical Co. II, Inc.,a wholly owned subsidiary of Trecora Resources (“TREC”), completed the acquisition (“the Acquisition”) of 100% of the Class A common stock of SSI Chusei, Inc. (“SSI”) in exchange for a cash payment of $74,702,000 which was funded (i) $4,702,000 from TREC’s existing cash balances and (ii) $70,000,000 from the proceeds of a senior secured financing. The accompanying unaudited pro forma condensed combined financial statements (the “pro forma financial statements”) are presented to illustrate the effects of the Acquisition on the financial position and results of operations of TREC.The pro forma financial statements give effect to the adjustments presented in the Notes to the Unaudited Pro Forma Condensed Combined Financial Statements. The unaudited pro forma condensed combined balance sheet as of September 30, 2014, is based upon the unaudited historical balance sheet of TREC and unaudited historical balance sheet of SSI as of September 30, 2014 and assumes the Acquisition took place on September 30, 2014.The unaudited pro forma condensed combined statement of income for the nine months ended September 30, 2014, is based on the unaudited historical statements of income of TREC and SSI for the nine months ended September 30, 2014, and has been prepared assuming the Acquisition took place on January 1, 2013.The unaudited pro forma condensed combined statement of income for the year ended December 31, 2013, is based on the audited historical statements of income of TREC and SSI for the year ended December 31, 2013, and has been prepared assuming the acquisition took place on January 1, 2013. The historical financial information of TREC and SSI is adjusted in the unaudited pro forma condensed combined financial information to give pro forma effect to events that are (1) directly attributable to the Acquisition, (2) factually supportable, and (3) with respect to the condensed combined statements of income, expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial statementsare presented for illustrative purposes only and are not necessarily indicative of, or intended to represent,the financial position or results of operations that would have resulted hadthe Acquisition been consummated as of the dates indicated or that may be achieved in the future. The actual results reported by the combined company in periods following the Acquisition may differ significantly from those reflected in these pro forma financial statementsfor a number of reasons including cost saving synergies from operating efficiencies and the effect of the incremental costs incurred to integrate the two companies. The unaudited pro forma condensed combined financial statements, including the notes thereto, should be read in conjunction with the consolidated financial statements of TREC included in its Annual Reporton Form 10-K for the year ended December 31, 2013, and in its Quarterly Report on Form 10-Q for the quarter ended September 30, 2014,the historical audited financial statements of SSI, including the notes thereto, as of and for the year ended December 31, 2013, included in TREC’s Current Report 1 on Form 8-K filed October 3, 2014, and the historical unaudited financial statements of SSI, including the notes thereto,for the nine months ended September 30, 2014, included elsewhere in this Current Report on Form 8-K/A-1. 2 TRECORA RESOURCES Pro Forma Condensed Combined Balance Sheets as of September 30, 2014 (Unaudited) (in thousands) Historical Trecora Resources Historical SSI Chusei, Inc. Pro Forma Adjustments Note 2 Combined Pro Forma ASSETS Current Assets Cash and cash equivalents $ $ $ ) a $ Trade receivables, net - Inventories a Prepaid expenses and other assets - Deferred income taxes - - Total current assets Plant, pipeline and equipment, net a Goodwill - - a Other intangible assets - - a Investment in AMAK - - Mineral properties in the United States - - Other assets - - TOTAL ASSETS $ $ $ LIABILITIES Current Liabilities Accounts payable $ $ - $ Accrued interest 81 - - 81 Current portion of derivative instruments 2 - Accrued liabilities b Accrued liabilities in Saudi Arabia - - Current portion of post-retirement benefit - - Current portion of long-term debt a Current portion of other liabilities - Total current liabilities Long-term debt, net of current portion - a Post-retirement benefit, net of current portion - - Derivative instruments, net of current portion - - Other liabilities, net of current portion 53 - Deferred income taxes - - Total liabilities EQUITY Common stock Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings ) b Net assets SSI - ) a - Total Stockholders’ Equity Noncontrolling Interest - Total equity TOTAL LIABILITIES AND EQUITY $ $ $ See accompanying notes to unauditedpro forma condensed combinedfinancial statements. 3 TRECORA RESOURCES Pro Forma Condensed Combined Statements of Income For the nine months ended September 30, 2014 (Unaudited) Historical Trecora Resources Historical SSI Chusei, Inc. (Note 3) Pro Forma Adjustments Note 2 Combined Pro Forma (thousands of dollars) REVENUES Product Sales $ $ $
